DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment and Terminal Disclaimer filed April 16, 2021.
No claims are amended.
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 04/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,278,627 and 9,408,537 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the double patenting rejections, set forth in the 02/18/2021 Office Action, are overcome.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks filed 010/04/2021, the approved Terminal Disclaimer filed 04/16/2021, and upon reconsideration, the Examiner finds all Applicant’s arguments convincing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792